


RETIREMENT AGREEMENT



This Retirement Agreement (“Agreement”) is entered into by John McAdam
(“Retiring CEO”) and F5 Networks, Inc. (“Company”).


BACKGROUND


A.    Retiring CEO has notified the Company of his intention to voluntarily
retire from the Company’s employment effective July 1, 2015.
B.    Retiring CEO and the Company wish to enter into an Agreement to clarify
compensation arrangements and other matters arising out of Retiring CEO’s
retirement and the termination of his employment relationship with the Company
and any continuing obligations of the parties to one another following the end
of the employment relationship.


AGREEMENT


In consideration for the covenants herein and other valuable consideration,
Company and Retiring CEO agree as follows:
1.EMPLOYMENT RETIREMENT DATE. Subject to the terms and conditions of this
Agreement, the last day of employment by Retiring CEO will be July 1, 2015
(“Retirement Date”). Retiring CEO claims and shall claim no further right to
continue as an employee of the Company beyond the Retirement Date. The
termination of Retiring CEO’s employment will be treated for all purposes as a
voluntary retirement.
2.WAGES AND BENEFITS. Retiring CEO will continue to receive his standard
compensation package, including salary, bonus and benefits through July 1, 2015.
Any funds Retiring CEO has in the Company’s 401(k) plan shall be handled in
accordance with the terms and conditions of that plan. In addition, Retiring CEO
will be entitled to receive his cash bonus compensation, but not his base
salary, for the fourth quarter of Fiscal Year 2015 in accordance with the
executive compensation plan for Fiscal Year 2015 as approved by the Compensation
Committee and the Board of the Company. With the exception of certain previously
granted restricted stock units, which will continue to vest to the extent set
forth and in accordance with Section 3 below, as well as compensation to which
Retiring CEO will be entitled as a Director of the Company, all other employment
compensation and benefits shall cease on the Retirement Date. Other than the
foregoing and the amounts set forth in Section 3 of this Agreement, as well as
an obligations for any accrued but unused paid time off, Company shall owe
Retiring CEO no further compensation and/or benefits.
3.CONSIDERATION. In recognition of his work and tenure with the Company, the
Company shall provide Retiring CEO with the following consideration:
3.1.    Retiring CEO will receive the cash bonus compensation set forth in
Section 2 above. Payments under this paragraph 3.1 may be made by direct deposit
in the same manner as previous payroll.
3.2.    The vesting of service-based restricted stock units representing the
Retiring CEO’s right to receive 68,997 shares of the Company’s common stock
granted under the F5 Networks, Inc. 2014 Incentive Plan as amended and restated
(the “Plan”) shall continue until such shares vest fully on November 1, 2018 as
set forth in Appendix 1 to this Agreement or such earlier time set forth in the
Plan (the “Time Based Awards”). Such Time Based Awards will continue to vest
until fully vested pursuant to the terms of the Plan and Retiring CEO’s grant
documents, including his Award Agreement, provided that the Company agrees that
the vesting of such Time Based Awards will not be subject to the Continuous
Service requirement as set forth in the Award Agreement and defined in the Plan.
Retiring CEO agrees that the only performance-based restricted stock units with
respect to which he has the opportunity to vest on or after the Retirement Date
are the performance-based restricted stock units set forth on Appendix 1 hereto
as “Continuing Performance Awards”, which have the opportunity to vest with
respect to the

John McAdam
Confidential
Page 1 of 3

    
    

--------------------------------------------------------------------------------




third and fourth quarters of Fiscal Year 2015 (“Continuing Performance Awards”).
Retiring CEO agrees that he forfeits on his Retirement Date all
performance-based restricted stock units other than Continuing Performance
Awards and he will not have the opportunity to receive any Company stock with
respect to performance-based restricted stock units other than Continuing
Performance Awards regardless of whether he may be treated as having Continuous
Service as a Director.
4.SEVERABILITY. The provisions of this Agreement are severable, and if any part
of it
is found to be unlawful or unenforceable, it shall be interpreted to render it
enforceable. If no such interpretation is possible, such provision shall be
severed from the Agreement and the other provisions of this Agreement shall
remain fully valid and enforceable, it shall be interpreted to render it
enforceable to the maximum extent consistent with applicable law.
5.TIME TO CONSIDER AGREEMENT. The Company has advised you to consider this
Agreement carefully, and to consult with an attorney of your choice or a similar
advisor, before signing this Agreement, which you have done to your
satisfaction.
6.DISPUTE RESOLUTION. Should it be necessary to enforce any of the terms of this
Agreement, the prevailing party shall be entitled to costs and attorneys fees
(other than if Retiring CEO challenges the validity of this Agreement under the
Age Discrimination in Employment Act). This Agreement shall be governed by and
interpreted under the laws of the State of Washington, excluding its choice of
law rules. Any disputes under this Agreement that are not informally resolved
shall be resolved through binding arbitration in Seattle, Washington by a single
neutral arbitrator under the then current rules of arbitration pertaining to
employment disputes issued by the American Arbitration Association (“AAA”),
except that the AAA shall not administer any such arbitration.
7.AMENDMENT. There shall be no modification of this Agreement except as may be
agreed to in writing by the parties.
8.MISCELLANEOUS. This Agreement is governed by the laws of the State of
Washington in the United States, without giving effect to any conflict of laws
rules or principles that would require the application of the laws of a
different jurisdiction. This Agreement shall in all respects be interpreted in
accordance with the plain meaning of its terms and not strictly for or against
any of the parties hereto. All amendments or modifications of this Agreement
must be made in writing and signed or electronically acknowledged or accepted by
duly authorized representatives of each party. The parties acknowledge that they
do not rely and have not relied upon any representation or statement made by any
of the parties other than the representations and warranties expressly set forth
in this Agreement. This Agreement may be executed in counterparts and such
counterparts when taken together shall constitute one agreement.






By:
/s/ JOHN MCADAM
 
Dated:
May 5, 2015
 
John McAdam
 
 
 
 
 
 
 
 
 
 
 
 
 
 
F5 Networks, Inc.
 
 
 
 
 
 
 
 
By:
/s/ SCOT F. ROGERS
 
Dated:
May 5, 2015
 
Scot F. Rogers
 
 
 
 
Executive V.P. and General Counsel
 
 
 




John McAdam
Confidential
Page 2 of 3

    
    

--------------------------------------------------------------------------------






APPENDIX 1




Grant Date
Service Unvested1
Performance Unvested2
11/1/12
15,477
15,477
11/1/13
26,838
26,838
11/1/14
26,682
26,682



1 Represents the number of unvested shares as of July 1, 2015 that will vest
pursuant to the terms of the Plan and Retiring CEO’s grant documents, including
his Award Agreement, but without the requirement of Continuous Service.
2 Represents the number of unvested shares as of July 1, 2015 as calculated at
100% of target. Of these shares, only those that vest during the period of or
with respect to performance of the fourth quarter of fiscal year 2015 (July 1,
2015 to September 30, 2015), if any, (“Continuing Performance Awards”) will
continue to vest following the Retirement Date in accordance with the terms of
Retiring CEO’s Award Agreement.

John McAdam
Confidential
Page 3 of 3

    
    